               Case 3:20-cv-00042-MEM Document 58 Filed 03/26/21 Page 1 of 3



The Employment Law Firm                                       Attorney for Plaintiffs
Cynthia L. Pollick, LLM
ID No.: 83826
PO Box 757
Clarks Summit PA 18411
(570) 510-7630
___________________________________________________________________________________

                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
LAWRENCE J. KANSKY,           :
                              :            JURY TRIAL DEMANDED
     Plaintiff                :
                              :
         v.                   :
                              :             DOCKET NO.: 20-42
LUZERNE COUNTY, et. al.       :
                              :
     Defendants               :
_________________________________________________________________

                          MOTION TO WITHDRAW AS COUNSEL

        NOW comes counsel for Plaintiff, Lawrence J. Kansky, and files the following

Motion to Withdraw as Counsel, and avers as follows:

        1.       On June 15, 2020, Plaintiff’s counsel filed a motion to withdraw as

counsel, which was unopposed.

        2.       On August 17, 2020, Plaintiff hired a new lawyer in 20-43, the

companion case. (See attached Docket Sheet, 20-43, Kansky v. City of Wilkes-

Barre, et al.).




                                            1
           Case 3:20-cv-00042-MEM Document 58 Filed 03/26/21 Page 2 of 3




      3.    On February 19, 2021, this Court denied the motion to withdraw as

Plaintiff’s counsel without prejudice.

      4.    Plaintiff’s counsel has not been paid in accordance with her Fee

Agreement with Plaintiff.

      5.    “But   neither   party   identified   any   prejudice--no   one opposed

Proskauer's motion, either before the district court or on appeal. And while the

district court correctly noted that withdrawal would leave Blech without counsel,

this does not amount to severe prejudice. … As other circuits recognize, compelling

attorneys to continue representing clients who refuse to pay imposes a severe

burden.” Brandon v. Blech, 560 F.3d 536, 538-539 (6th Cir. 2009).

      6.    Consequently, Plaintiff’s counsel requests that this Court allow her to

withdraw as counsel, especially since Plaintiff is represented by able counsel in the

companion case and he is a lawyer as well and has represented himself in another

matter.

      WHEREFORE, Plaintiff’s counsel requests that this Honorable Court grant

this Motion to Withdraw as Counsel and allow Plaintiff 90 days to find new counsel.




                                          2
          Case 3:20-cv-00042-MEM Document 58 Filed 03/26/21 Page 3 of 3




                                                  Respectfully Submitted:

                                                  s/Cynthia L. Pollick
                                                  Cynthia L. Pollick, Esquire, LLM
                                                  Pa. I.D. No.: 83826
                                                  PO Box 757
                                                  Clarks Summit PA 18411
                                                  (570) 510-7630
                                                  pollick@lawyer.com

                    CERTIFICATE OF NON-CONCURRENCE

            Counsel for Defendants does not object to this motion, and by the time

of filing Plaintiff’s counsel has not heard back from Plaintiff.

                                                  s/Cynthia L. Pollick
                                                  Cynthia L. Pollick, Esquire

                           CERTIFICATE OF SERVICE

      Cynthia L. Pollick, Esquire, hereby certifies that on March 26, 2021, she

served a copy of the Motion to Withdraw as Counsel for Plaintiff by serving a copy

via electronically on Defendants’ counsel:

      Sean P. McDonough, Esquire
      Dougherty Leventhal & Price LLP
      75 Glenmaura National Blvd.
      Moosic PA 18507
                                                  s/Cynthia L. Pollick
                                                  Cynthia L. Pollick, Esquire




                                           3
